     Case 3:19-cv-01923-W-KSC Document 29 Filed 03/02/21 PageID.819 Page 1 of 10



 1
 2
 3
 4
 5
 6
 7
 8
 9
10                         UNITED STATES DISTRICT COURT
11                       SOUTHERN DISTRICT OF CALIFORNIA
12
13   ALLEN HARVEY ABOLAFIA,                     Case No.: 19-CV-1923 W (KSC)
14                                Plaintiff,
                                                ORDER (1) DENYING PLAINTIFF’S
15   v.                                         SUMMARY-JUDGMENT MOTION
                                                [DOC. 13] AND (2) GRANTING
16   OMNI HOTELS MANAGEMENT
                                                DEFENDANT’S SUMMARY-
     CORPORATION,
17                                              JUDGMENT MOTION [DOC. 24]
                                Defendant.
18
19
20         Pending before the Court are the parties’ cross motions for summary judgment.
21   The Court decides the matter on the papers submitted and without oral argument. See
22   Civ. L.R. 7.1(d.1). For the reasons stated below, the Court DENIES Plaintiff’s motion
23   [Doc. 13] and GRANTS Defendant’s motion [Doc. 24].
24
25   I.    BACKGROUND
26         Plaintiff Allen Harvey Abolafia is a member of the Club at La Costa (“Club”),
27   which is owned by Defendant Omni Hotels Management Corporation (“Omni”). (Green
28

                                                1
     Case 3:19-cv-01923-W-KSC Document 29 Filed 03/02/21 PageID.820 Page 2 of 10



 1   Decl. [Doc. 24-3] Ex. B at B-3; Ex. C at 8–10.1) The Club offers golf, tennis, health,
 2   fitness, and social facilities and activities with the La Costa Resort & Spa. (Irwin Decl.
 3   [Doc. 24-2] ¶ 3.) The Club’s facilities include two 18-hole golf courses known as the
 4   Champions and Legends Courses. (Id. ¶ 3.)
 5          Abolafia became a Signature Member of the Club in late January 2007 after paying
 6   a $15,000 deposit. (Green Decl., Ex. C at 8–10, 14, 16, 17; Irwin Decl. ¶ 4, Exs. A–E.)
 7   Eight months later, he upgraded his membership, which required payment of an
 8   additional $33,500 deposit. (Green Decl. ¶ 9, Ex. C at 14; Irwin Decl. ¶ 9, Ex. F.) His
 9   membership is governed by a number of documents, including the 2006 Amended and
10   Restated Rules and Regulations (“Rules and Regulations”), and Amended and Restated
11   Membership Bylaws (“Bylaws”). (Irwin Decl. ¶¶ 6, 7, 10.) Article VII of the Rules and
12   Regulations is titled “Property Damage and Personal Injury” and contains a release and
13   assumption of risk provision. (Green Decl., Ex. C at 109–110.) The Bylaws also include
14   a release and assumption of risk provision. (Irwin Decl., Ex. H § 8.3.)
15          Abolafia is an avid golfer and estimates that between 2007 and 2017, he played
16   golf at the Club two to three times per week, which amounts to over 500 rounds of golf.
17   (Green Decl., Ex. C at 7–8, 20–21.) As a member, Abolafia does not pay for green fees,
18   a locker, golf cart, or bag storage. (Id., Ex. C at 11–13.)
19          On August 29, 2018, Abolafia was playing golf on the Legends Course. (Green
20   Decl., Ex. C at 23, 29–30.) A concrete bridge with a slight arch crosses over a culvert
21   that sits between the sixth hole and seventh tee box. (Irwin Decl. ¶ 12, Ex. G.)
22   Construction of the bridge was completed on approximately May 1, 2017, after the
23   previous wooden bridge was washed out during a storm. (Id. ¶ 12.) A raised curb runs
24   the entire length of the bridge on either side. (Id.; Green Decl., Ex. C at 142.)
25
26
27
     1
      Page references for exhibits attached to Omni’s motion and opposition are to the bates-stamped
28   number only, without the letter. For example, “C-1” is referred to as “1”.
                                                       2
     Case 3:19-cv-01923-W-KSC Document 29 Filed 03/02/21 PageID.821 Page 3 of 10



 1            During the game, Abolafia drove his golf cart along the cart path over the arched
 2   concrete bridge. (Green Decl., Ex. C at 29.) Since its construction, Abolafia had driven
 3   over the bridge at least 65 times. (Id. at 27–28.) Instead of driving across the entire
 4   bridge before stopping, Abolafia parked at the bottom of the downward slope of the
 5   bridge. (Id. at 37–38, 138.)
 6            Among his group of five golfers, Abolafia was the last to exit his golf cart. (Green
 7   Decl., Ex. C at 27, 30, 32.) After exiting, he walked to the back of the cart to retrieve a
 8   golf club and then stepped over the raised curb lining the bridge to head straight toward
 9   the seventh tee box. (Id. at 32–35, 37, 138.) As he stepped over the curb, Abolafia was
10   looking straight ahead toward the tee box and did not look down to see the ditch on the
11   other side of the curb. (Id. at 34–35, 42.) As his foot landed in the ditch, it “became
12   jammed into an area of the hole below the curb causing [him] to fall forward with [his]
13   left foot and heal stuck in the hole.” (Abolafia Decl. [Doc. 27-1] ¶ 4.) As a result,
14   Abolafia suffered a ruptured left Achilles tendon and closed nondisplaced avulsion
15   fracture of the calcaneal tuberosity. (Id. ¶ 6.)
16            On April 19, 2019, Abolafia filed this lawsuit in the San Diego Superior Court
17   alleging causes of action for general negligence and premises liability. (Compl. ¶ 10.2)
18   On October 2, 2019, Omni removed the case to this Court. (See Notice of Removal.) On
19   April 27, 2020, Omni filed its First Amended Answer, and asserted six affirmative
20   defenses, including contractual assumption of risk and primary assumption of risk. (See
21   First Am. Answer [Doc. 12].)
22            Abolafia’s summary-judgment motion challenges each of Omni’s six affirmative
23   defenses on the basis that they are either “not recognized under California law or there
24   are not facts to support Defendant’s affirmative defenses.” (Pl’s Notice of Motion [Doc.
25   13] 2:28–3:3.) Omni’s motion seeks summary judgment on the basis that Abolafia’s
26
27
28   2
         The Complaint is attached to the Notice of Removal [Doc. 1] as Exhibit A [Doc. 1-2].
                                                          3
     Case 3:19-cv-01923-W-KSC Document 29 Filed 03/02/21 PageID.822 Page 4 of 10



 1   causes of action are barred by the contractual assumption of risk and primary assumption
 2   of risk affirmative defenses. (Def’s Notice of Motion [Doc. 13] 2:8–11.) Omni also
 3   argues that it did not have a duty to warn Abolafia about the ditch he stepped into
 4   because it was open and obvious. (Id. at 2:11–12; Def’s P&A [Doc. 24-1] 7:2–3.)
 5         For the reasons discussed below, this Court finds the assumption of risk provisions
 6   contained in the Club’s Rules and Regulations and Bylaws apply to Abolafia’s causes of
 7   action. Because those provisions bar Abolafia’s causes of action, the Court need not
 8   address the other issues raised in the parties’ motions.
 9
10   II.   LEGAL STANDARD
11         Summary judgment is appropriate under Federal Rule of Civil Procedure 56(c)
12   where the moving party demonstrates the absence of a genuine issue of material fact and
13   entitlement to judgment as a matter of law. See Fed. R. Civ. P. 56(c); Celotex Corp. v.
14   Catrett, 477 U.S. 317, 322 (1986). A fact is material when, under the governing
15   substantive law, it could affect the outcome of the case. Anderson v. Liberty Lobby, Inc.,
16   477 U.S. 242, 248 (1986); Freeman v. Arpaio, 125 F.3d 732, 735 (9th Cir. 1997). A
17   dispute about a material fact is genuine if “the evidence is such that a reasonable jury
18   could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248.
19         A party seeking summary judgment always bears the initial burden of establishing
20   the absence of a genuine issue of material fact. Celotex, 477 U.S. at 323. The moving
21   party can satisfy this burden in two ways: (1) by presenting evidence that negates an
22   essential element of the nonmoving party’s case; or (2) by demonstrating that the
23   nonmoving party failed to make a showing sufficient to establish an element essential to
24   that party’s case on which that party will bear the burden of proof at trial. Id. at 322-23.
25   “Disputes over irrelevant or unnecessary facts will not preclude a grant of summary
26   judgment.” T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d 626, 630
27   (9th Cir. 1987).
28

                                                   4
     Case 3:19-cv-01923-W-KSC Document 29 Filed 03/02/21 PageID.823 Page 5 of 10



 1          “The district court may limit its review to the documents submitted for the purpose
 2   of summary judgment and those parts of the record specifically referenced therein.”
 3   Carmen v. San Francisco Unified School Dist., 237 F.3d 1026, 1030 (9th Cir. 2001).
 4   Therefore, the court is not obligated “to scour the record in search of a genuine issue of
 5   triable fact.” Keenan v. Allen, 91 F.3d 1275, 1279 (9th Cir. 1996) (citing Richards v.
 6   Combined Ins. Co., 55 F.3d 247, 251 (7th Cir. 1995)).
 7          If the moving party meets its initial burden, the nonmoving party cannot defeat
 8   summary judgment merely by demonstrating “that there is some metaphysical doubt as to
 9   the material facts.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S.
10   574, 586 (1986); Triton Energy Corp. v. Square D Co., 68 F.3d 1216, 1221 (9th Cir.
11   1995) (citing Anderson, 477 U.S. at 252) (“The mere existence of a scintilla of evidence
12   in support of the nonmoving party’s position is not sufficient.”). Rather, the nonmoving
13   party must “go beyond the pleadings and by her own affidavits, or by ‘the depositions,
14   answers to interrogatories, and admissions on file,’ designate ‘specific facts showing that
15   there is a genuine issue for trial.’” Celotex, 477 U.S. at 324 (quoting Fed.R.Civ.P. 56(e)).
16          When making this determination, the court must view all inferences drawn from
17   the underlying facts in the light most favorable to the nonmoving party. See Matsushita,
18   475 U.S. at 587. “Credibility determinations, the weighing of evidence, and the drawing
19   of legitimate inferences from the facts are jury functions, not those of a judge, [when] he
20   [or she] is ruling on a motion for summary judgment.” Anderson, 477 U.S. at 255.
21
22   III.   DISCUSSION
23          Assumption of risk can be express or implied. Saenz v. Whitewater Voyages, Inc.,
24   226 Cal.App.3d 758, 762 (1990). “Express assumption of risk is a contractual matter and
25   comes into play where the plaintiff, in advance, expressly ‘agrees not to expect the
26   potential defendant to act carefully ….” Id. at 762–63 (quoting Coates v. Newhall Land
27   & Farming, Inc., 191 Cal.App.3d 1, 7 (1987). It occurs “when the plaintiff, in advance,
28   expressly consents “ ‘... to relieve the defendant of an obligation of conduct toward him,

                                                  5
     Case 3:19-cv-01923-W-KSC Document 29 Filed 03/02/21 PageID.824 Page 6 of 10



 1   and to take his chances of injury from a known risk arising from what the defendant is to
 2   do or leave undone .... The result is that ... being under no duty, [the defendant] cannot be
 3   charged with negligence.’” Id. at 764 (citing Prosser & Keeton, Torts (5th ed. 1984) §
 4   68, pp. 480-481; Coates, 191 Cal.App.3d at 8).
 5         To be effective, the release must be clear, unambiguous, and explicit in expressing
 6   the parties’ intent. Eriksson v. Nunnink, 233 Cal.App.4th 708, 722 (2015) (Cohen v.
 7   Five Brooks Stable, 159 Cal.App.4th 1476, 1485 (2008)). “Courts will not isolate
 8   seemingly broad language from its context, and will observe the rule of strict construction
 9   when reading such agreements.” Saenz, 226 Cal.App.3d at 764 (citing Celli v. Sports
10   Car Club of America, Inc., 29 Cal.App.3d 511, 518 (1972)).
11         “If a release of all liability is given, the release applies to any negligence of the
12   defendant. It is only necessary that the act of negligence, which results in injury to the
13   releaser, be reasonably related to the object or purpose for which the release is given.”
14   Eriksson, 233 Cal.App.4th at 722 (citing Cohen, 159 Cal.App.4th at 1485). “An act of
15   negligence is reasonably related to the object or purpose for which the release was given
16   if it is included within the express scope of the release.” Id. (citing Benedek v. PLC
17   Santa Monica, 104 Cal.App.4th 1351, 1357–1358 (2002).)
18         Here, Article VII of Omni’s Rules and Regulations, titled “Property Damage and
19   Personal Injury” provides, in relevant part:
20         Any Member … who, in any manner, makes use of or accepts the use of any
           apparatus, appliance, facility, privilege or service whatsoever owned, leased
21
           or operated by the Owner, or who engages in any contest, game, function,
22         exercise, competition or other activity operated, organized, arranged or
           sponsored by the Owner either on or off the Resort Facilities shall do so at
23
           his/her own risk, and shall indemnify, defend and hold harmless the Club,
24         [and] the Owner …, from any and all loss, cost, claim, injury, damage or
           liability sustained or incurred by him/her, resulting there from and/or
25
           resulting from any act or omission of the Club, [and] the Owner, … or
26         arising out of or incident to Membership or use of the Resort Facilities.
           Additionally, the Member shall indemnify and hold harmless the Owner,
27
           [and] the Club …, in respect to any such loss, cost, claim or injury, damage
28         or liability sustained or incurred by the Member ….

                                                    6
     Case 3:19-cv-01923-W-KSC Document 29 Filed 03/02/21 PageID.825 Page 7 of 10



 1   (Green Decl., Ex. C at 109–110.) This provision is clear and unambiguous. It applies to
 2   any member who “in any manner” uses any facility owned or operated by Omni, or who
 3   “engages” in any “game … or other activity operated” by Omni, and explicitly warns the
 4   member that he or she “shall do so at his/her own risk….”
 5         There is no dispute that at the time Abolafia sustained his injury, he was a
 6   “Member” of the Club and was using one of the Club’s facilities—the Legends Course.
 7   Additionally, there is no dispute that Abolafia, as a Member, was engaged in the “game”
 8   of golf or, alternatively, an “activity” operated by Omni. Under either of these two
 9   circumstances, Abolafia contractually assumed the risk of injury.
10         In his motion and opposition, Abolafia argues Article VII does not apply to him for
11   a number of reasons. First, he contends the provision does not apply because he did not
12   sign the application. (Pl’s P&A [Doc. 13-1] 4:19–5:10; Pl’s Opp’n [Doc. 24] 10:4–28.)
13   As Omni correctly points out, under California law, the Club’s Rules and Regulations
14   and Bylaws constitute a contract between the Club and each of its members. See Cobb v.
15   Ironwood Country Club, 233 Cal.App.4th 960, 965 (2015) (agreeing that defendant’s
16   “bylaws constitute a contract between the Club and each of its members. [Citation
17   omitted.]”). This principle is particularly applicable in this case where it is undisputed
18   that Abolafia has enjoyed the privileges of Club membership for over 14 years and has
19   used the Club’s golf facilities over 500 times. Additionally, Abolafia acknowledged
20   during his deposition that when he applied to become a Member, he understood the Club
21   had rules and regulations and that he was subject to those rules and regulations. (Green
22   Decl., Ex. C at 30.) Abolafia also admitted he has been a member of “many clubs” and
23   understands that “most clubs are very similar” in having rules and regulations that apply
24   to its members. (Id. at 31.) Under these circumstances, the Court finds no merit in
25   Abolafia’s contention that the lack of signature on his membership application means he
26   is not bound by the Club’s Rules and Regulations.
27         In his opposition, Abolafia attempts to distinguish Cobb and other cases Omni cites
28   on the basis that “none of those cases involved a California law governed release of

                                                   7
     Case 3:19-cv-01923-W-KSC Document 29 Filed 03/02/21 PageID.826 Page 8 of 10



 1   liability.” (Pl’s Opp’n 10:19.) Cobb’s relevance, however, is not in evaluating the
 2   validity of Omni’s “release of liability,” but about whether Abolafia’s membership in the
 3   Club for 14 years means he is bound by its Rules and Regulations. Under Cobb, it does.
 4         Abolafia’s argument is also unavailing for another reason. Aside from the Rules
 5   and Regulations, the Club’s Bylaws “set forth the terms and privileges of membership in
 6   the Club and the policies and procedures under which the Club is operated.” (Irwin Decl.,
 7   Ex. H at Art. I § 1.2.) The Bylaws further provide,
 8         In consideration of the privileges described herein, each Member and each
           person using the Facilities, equipment and amenities of the Club through a
 9
           Member's membership, expressly agrees that (i) all use of the Facilities,
10         equipment and amenities is undertaken at the sole risk of the user, and
           neither the Owner nor the Operator shall be liable for any injuries or
11
           damages to any Member or any other persons;
12
13   (Id. at Art. VIII § 8.3 (emphasis in original).) This provision explicitly provides that in
14   consideration for Abolafia’s use and enjoyment of the Club’s “privileges” for 14 years,
15   he agreed to assume the “sole risk” in using all of the Club’s “Facilities.” Under Section
16   2.1, those “Facilities” included the “two 18-hole golf courses….” (Id. at Art. II, § 2.1.)
17   For all these reasons, Abolafia’s contention that the assumption of risk provisions do not
18   apply to him because he did not sign the application lacks merit.
19         Next, Abolafia argues the assumption of risk provision in the Rules and
20   Regulations does not apply because it “relates to injuries while in an athletic activity” and
21   Abolafia was “walking” when he was injured. (Pl’s P&A 5:25–27; Pl’s Opp’n 12:20–
22   21.) But Article VII in the Rules and Regulations does not use the term “athletic
23   activity.” Instead, the provision refers more generally to “other activity operated” by
24   Omni. Similarly, § 8.3 of the Bylaws does not refer to an “athletic activity.”
25         Abolafia’s contention that the assumption of risk provisions do not apply because
26   he was “walking” also lacks merit. As set forth in Ericsson, for the release to be effective
27   “[i]t is only necessary that the act of negligence, which results in injury to the releaser, be
28   reasonably related to the object or purpose for which the release is given…. An act of

                                                    8
     Case 3:19-cv-01923-W-KSC Document 29 Filed 03/02/21 PageID.827 Page 9 of 10



 1   negligence is reasonably related to the object or purpose for which the release was given
 2   if it is included within the express scope of the release.” Id. 233 Cal.App.4th at 722.
 3   Because Abolafia’s “walk” was directly related to his use of one of the Club’s golf
 4   facilities, as well as his participation in a “game” or “other activity” operated by Omni,
 5   both Article VII of the Rules and Regulation and § 8.3 of the Bylaws bar Abolafia’s
 6   claim.
 7            Abolafia also contends that because the exculpatory provision in the Rules and
 8   Regulations does not refer to negligence, it only covers Omni’s passive negligence, not
 9   its active negligence which is the basis for Abolafia’s causes of actions. (P’s P&A 6:11–
10   17.) In support of this argument, Abolafia cites Burnett v. Chimney Sweep, 123
11   Cal.App.4th 1057 (2004). (Id.) But as Omni points out, Burnett goes on to clarify that
12   “the ‘active-passive dichotomy’ is not ‘wholly dispositive’ of the issue” because
13   “[w]hether an exculpatory clause ‘covers a given case turns primarily on contractual
14   interpretation, and it is the intent of the parties as expressed in the agreement that should
15   control.” Id. at 1066. As set forth above, the parties’ intent as expressed in the
16   assumption of risk provisions in the Rules and Regulations and Bylaws is that Abolafia
17   agreed to assume the risk in using the Club’s facility to play golf.
18            Finally, Abolafia contends the exculpatory provision in the Rules and Regulations
19   is ambiguous because he “has alternative explanations for the waiver agreement’s
20   meaning.” (Pl’s Reply [Doc. 15] 4:24–25.) According to Abolafia, the provision’s
21   reference to “‘other activity operated, organized, arranged or sponsored by Owner’
22   required some action or participation by Defendant Omni Hotels, other than the normal
23   golfing operation.” (Id. 5:3–5.) Again, this argument is based on his insertion of
24   language that is not found in Article VII. Specifically, Abolafia has invented the
25   “requirement” that the Club engage in “action or participation … other than the normal
26   golfing operation.”
27            In summary, there is no dispute that as a Member of the Club, Abolafia has taken
28   advantage of the Club’s privileges by playing over 500 rounds of golf at the Club’s golf

                                                   9
     Case 3:19-cv-01923-W-KSC Document 29 Filed 03/02/21 PageID.828 Page 10 of 10



 1   facilities. Under the Club’s Bylaws, in consideration for his use and enjoyment of those
 2   privileges, he is bound by the Club’s Rules and Regulations and Bylaws. Abolafia
 3   conceded as much during his deposition. Accordingly, the Court finds Abolafia’s
 4   negligence and premises liability causes of action are barred by assumption of risk
 5   provisions in the Club’s Rules and Regulations and Bylaws.3
 6
 7   IV.       CONCLUSION & ORDER
 8             For the foregoing reasons, the Court DENIES Plaintiff’s summary-judgment
 9   motion [Doc. 13] and GRANTS Defendant’s summary-judgment motion [Doc. 24].
10             IT IS SO ORDERED.
11   Dated: March 2, 2021
12
13
14                                                                  States District Judge

15
16
17
18
19
20
21
22
23
24
25
26
27   3
         In light of these findings, the Court need not rule on the remaining issues raised in the parties’ motions.
28

                                                            10
